Coeb, J.
It not affirmatively appearing from the hill of exceptions that the same was served within ten days, and filed in the office of the clerk of the trial court within fifteen days, after having been certified by the judge, and counsel for defendant in error having acknowledged service in these words only,111 acknowledge service of a true copy of the foregoing bill of exceptions, and further service thereof is waived,” the writ of error must be dismissed. Vickers v. Sanders, 106 Ga. 265.

Writ of error dismissed.

All the Justices concurring, except Lewis, J., absent-